[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           Dec. 11, 2009
                            No. 08-15719                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                D. C. Docket No. 07-00391-CR-T-17-MAP


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MARIA CONCEPCION GRANADOS-GUTIERREZ,
a.k.a. Concha,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (December 11, 2009)

Before EDMONDSON, CARNES and FAY, Circuit Judges.
PER CURIAM:

      The United States charged Maria Granados-Gutierrez with conspiracy to

possess with the intent to distribute 1,000 kilograms or more of a mixture or

substance containing a detectable amount of marijuana. The District Court

accepted Defendant's guilty plea. Defendant now says that she did not sufficiently

admit her guilt and that there was no sufficient factual basis for the district court to

accept her plea. On the basis of waiver; we affirm.

      Defendant twice transported a co-conspirator from Arizona to Las Vegas.

This co-conspirator had over 1,000 pounds of marijuana in his luggage between the

two trips. Another person would mail the marijuana from Las Vegas to Florida.

      Defendant was arrested and pleaded guilty. At a plea hearing, before a

magistrate judge, some confusion arose about what facts Defendant was admitting.

At first, Defendant denied some of the government's facts. "Because-because the

statements that I gave to the agent was only that I took Arturo twice to Las Vegas,

but I was not aware of what he was doing. And I do feel guilty for having taken

him." After consulting with her lawyer at the hearing, Defendant said she would

accept the facts as presented by the government: that is, she knowingly transported

the marijuana.

      The magistrate judge attempted to clarify the situation. The magistrate judge



                                            2
expressed concern that Defendant's admissions did not support the legal elements

of the offense. The government pointed to passages in Defendant's confessions

that indicated that the defendant knew the purpose of the trips and was well paid

for transporting the marijuana. Defendant reiterated her guilty plea and -- in an

extended colloquy -- admitted to all of the facts, including knowledge of the

marijuana in the luggage.

      The magistrate judge explained the difference between a guilty plea and a

nolo contendere plea to Defendant. The magistrate judge also explained that the

district court was unlikely to accept a nolo contendere plea. After the explanation,

Defendant accepted the government's facts and agreed that she was making the

plea of her own free will, that she was not threatened into pleading guilty, and that

she was pleading guilty because she was, in fact, guilty.

      In the magistrate judge's report and recommendation, the judge included a

notice which stated that the failure to file written objections to the report within 10

days "shall bar an aggrieved party from attacking such Report and

Recommendation before the assigned United States District Judge." Defendant did

not file an objection until she filed this appeal.

      We review the district court's decision to accept a defendant's guilty plea for

plain error. United States v. Vonn, 122 S. Ct. 1043, 1046 (2002); United States v.



                                            3
Monroe, 353 F.3d 1346, 1349 (11th Cir. 2003).

       The government says that Defendant waived her right to appeal by not

properly challenging the magistrate judge’s report and recommendation under Fed.

R. Crim. P. 59(b)(2).

       A waiver is "the intentional relinquishment or abandonment of a known

right." United States v. Olano, 113 S. Ct. 1770, 1777 (1993). When a party waives

a claim, we do not review the claim for plain error. United States v. Lewis, 492
F.3d 1219, 1221 (11th Cir. 2007) (en banc). Federal Rule of Criminal Procedure

59(b)(2) says that a party must file a written objection to a magistrate judge's report

and recommendation within 10 days; a failure to do so waives a party's right to

review. Fed. R. Crim. P. 59.

       We require a magistrate judge to inform a party about the consequences of

not objecting. Nettles v. Wainwright, 677 F.2d 404, 408 (5th Cir. Unit B 1982)(en

banc).* The magistrate judge, both at the hearing and in its report and




       *
         This court has adopted as binding all former Fifth Circuit cases decided before 1
October 1981, as well as all decisions issued after that date by a Unit B panel of the former Fifth
Circuit. Stein v. Reynolds Sec., Inc., 667 F.2d 33, 34 (11th Cir. 1982). See United States v.
Schultz, 565 F.3d 1353, 1361 n.4 (11th Cir. 2009) (discussing the continuing validity of Nettles).

                                                 4
recommendation, informed Defendant that she had ten days to object. Defendant

did not object in that time, and so she waived her right to challenge the guilty plea.

      AFFIRMED.




                                           5